  Case 19-09015      Doc 3    Filed 04/24/19 Entered 04/24/19 09:26:34         Desc Main
                                 Document    Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA


IN RE:                                         Chapter 11

VEROBLUE FARMS USA, INC., ET AL.,              Bankruptcy No. 18-01297
                                               Adversary Case No. 19-09015
              Debtors.



              NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

        Robert H. Lang, of Thompson Coburn LLP, hereby enters his appearance and request for
receipt of all court filings and notices on behalf of VeroBlue Farms USA, Inc. via electronic
means at the following email address:

                                  rhlang@thompsoncoburn.com


                                               Respectfully submitted,

                                               VEROBLUE FARMS USA, INC


                                               /s/ Robert H. Lang
                                               One of its Attorneys

Joseph A. Peiffer AT0006160                    Robert H. Lang
AG & Business Legal Strategies, P.C.           Renato Mariotti
PO Box 11425                                   Caroline Pritikin
Cedar Rapids, IA 52410-1425                    Eileen Boyle Perich
319-363-1641                                   Thompson Coburn LLP
joe@ablsonline.com                             55 East Monroe, 37th Floor
                                               Chicago, IL 60603
Dan Childers LI0007535                         312-346-7500 (main)
Elderkin & Pirnie, P.L.C.                      rhlang@thompsoncoburn.com
316 Second Street SE, Suite 124                rmariotti@thompsoncoburn.com
PO Box 1968                                    cpritikin@thompsoncoburn.com
Cedar Rapids, IA 52406                         eboyleperich@thompsoncoburn.com
319-362-2137
dchilders@elderkinpirnie.com
